Title: From George Washington to Henry Laurens, 4 April 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters Valley Forge 4th April 1778

I have now the honor to acknowledge your several letters of the 21st 29th and 30th ulto with their inclosures, which have been duly received.
It gives me pain to observe, they appear to contain several implications by which my sensibility is not a little wounded.
I find myself extremely embarrassed by the steps I had taken towards an Exchange of prisoners and the formation of a general Cartel, making more ample provision for their future accommodation, and relief. The views of Congress seem to be very different from what I supposed them, when I entered into my late engagements with General Howe—Their Resolution of the 30th ulto pointedly requiring a strict adherence to all former ones upon the subject will, in all probability render them impracticable—I considered some of their Resolutions as dictated on the principle of retaliation, and did not imagine the terms they contained would be insisted upon in negociating an agreement calculated to remedy the evils which occasioned them. In most respects they might be substantially complied with, but there are some points to which an exact conformity must of necessity destroy the Idea of a Cartel.

One is, the obliging the Enemy to pay Gold and Silver on equal terms for continental Currency, estimating the Articles supplied them at their actual prices with us—as seems to be the design of the Resolve of the 19th December.
Another is, that subjecting the inhabitants of these States, taken in Arms against them to trial & punishment agreeable to the Resolve of the 30th of the same month.
I am well aware that appearances ought to be upheld; and that we should avoid as much as possible recognizing by any public Act, the depreciation of our currency; but I conceive this end would be answered as far as might be necessary, by stipulating that all money payments should be made in Gold and Silver, being the common Medium of Commerce among Nations, at the Rate of 4/6 for a spanish milled dollar &ca by fixing the price of Rations on an equitable Scale, relatively to our respective circumstances, and providing for the payment of what we may owe, by sending in provision and selling it at their market. The Rates of Money and the prices of provisions and other Commodities differ every where; and in treaties of a similar nature between any two States, it is requisite for mutual convenience, to ascertain some common Ratio for both the value of Money in payments and for the Rates of those Articles on which they may arise.
It was determined on mature consideration not to conclude any thing expressly that should contradict the Resolution of the 30th Decemr but at the same time, if it is designed to be the rule of practice, it is easy to perceive it would at once overturn any Cartel that could be formed. Genl Howe would never consent to observe it on his part, if such a practice were to exist on ours. Though the law ought not to be contravened by an express article admitting the exchangeability of such persons, yet if it is not suffered to sleep, it is in vain to expect the operations of it will be acquiesced in by the Enemy.
The measures I have taken must evince that it is my determination to pay the fullest attention to the interests of Citizens and to the rights of General Lee in the treaty; and I think it but justice to the Gentlemen appointed to negociate it, to declare that I know them to be so fully impressed with the importance of both those objects as to make them chearfully observant of the injunctions of Congress—so far as not to conclude any agreement, of which, the exchange of General Lee and the alternative respecting Citizens are not essential parts. These points had been early determined on.
It is with no small concern that I have been obliged to trouble Congress upon the subjects of this letter, and should they appear to them in the same light they do to me, and they should think proper to remove the obstacles which now oppose the Business in hand. I must request

they will be pleased to communicate their determination as expeditiously as possible, that the Commissioners may govern themselves accordingly and either proceed to forming a Cartel or put an end to the negociation. Before the Resolves of the 30th came to hand they had met and been in treaty two days with a prospect of a favorable accommodation.
I am happy to inform Congress, that General Lee will be out on parole tomorrow, in place of General Prescot; and I have every reason to expect, if the negociation can be continued upon admissible terms, that his Exchange will immediately follow the releasement of Colo. Campbell and the Hessian Feild Officers. It is agreed that Lt Colo. Allen shall be exchanged for Lt Colo. Campbell.
The importunate applications of Colo. Lee and Majr Swazey to leave the Service oblige me to lay the matter before Congress. Colo. Lees letter upon the subject was transmitted me the 25th of January, but hoping he might change his mind I deferred writing to Congress upon his request. He has renewed it again in urgent terms thro’ General Heath, and I have only to observe that it is a painful circumstance to see Officers of their merit leaving the Service. It is the case every day—I shall be obliged by Congress informing me of the dates of the Resignations of the Colonels in the Virginia line. I have only received the date of Colo. Lewis’s.
Inclosed is a letter from Capt. Cottineau of the Ship Ferdinand with an Invoice of her Cargo. The letter only came to hand yesterday, and as it is of an old date it is highly probable that the Goods are sold. If they are not, from the Captains desire to give the public a preference in the Sale, Congress will have an opportunity of directing them to be purchased. Most of them would be proper for the Army. I have the honor to be with the greatest Respect Sir Yr most obt Servt

Go: Washington

